EXHIBIT 10.1
 
 
 
EMPLOYMENT AGREEMENT, dated July 14, 2016, between NETWORK-1 TECHNOLOGIES, INC.,
a Delaware corporation with its principal office located at 445 Park Avenue,
Suite 912, New York, New York 10022 (the "Company"), and COREY M. HOROWITZ
residing at 6 Brooklawn Drive, Westport, Connecticut 06880 (the "Executive").
 
The Company desires to enter into this Agreement in order to assure itself of
the continued services of Executive, and Executive desires to accept continued
employment with the Company, upon the terms and conditions hereinafter set
forth.
 
NOW, THEREFORE, in consideration of the mutual covenants and obligations
hereinafter set forth, the parties agree as follows:
 
SECTION 1.          Employment.  The Company hereby employs Executive, and
Executive hereby accepts employment by the Company, upon the terms and
conditions hereinafter set forth.
 
SECTION 2.          Term. The employment of Executive hereunder shall be for a
period commencing on July 14, 2016 (the "Commencement Date") and shall continue
until July 14, 2021, or such earlier date upon which the employment of Executive
shall terminate in accordance with the terms hereof (the "Term of Employment"). 
The date on which Executive's employment hereunder shall terminate shall be
called the "Termination Date".
 
SECTION 3.         Duties.  During the Term of Employment, Executive shall be
employed as Chairman and Chief Executive Officer of the Company and will act in
accordance with, and be subject to the policies and procedures as may be duly
adopted by the Board of Directors (the "Board") from time to time.  Executive
shall perform such duties as are consistent therewith as the Board shall
designate. Executive will be responsible for the management and operations of
all aspects of the Company's business including, but not limited to, licensing,
development and enforcement of the Company's patents, patent acquisitions,
strategic relationships with third parties to monetize their patents, patent
litigation oversight and finance and administration.  Executive will also have
direct responsibility, subject to Board of Directors policies and resolutions as
noted above, for all current and future budget and staff, and profit and loss
accountability for the Company in its entirety.  Executive shall use his best
efforts to perform well and faithfully the foregoing duties and
responsibilities.  In addition, Executive shall continue to serve as Chairman of
the Board and shall be nominated during the Term of Employment on an annual
basis as a director (subject to election by the stockholders of the Company). 
On the Termination Date, if Executive is no longer employed by the Company, he
shall submit his resignation as Chairman of the Board of Directors (not as a
member of the Board) if requested by the Company provided that Executive owns
less than 5% of the Company's outstanding shares of common stock (on a fully
diluted basis after assuming the exercise of all outstanding options, warrants
and other convertible securities) or he has been Terminated for Cause (as
defined in Section 9 hereof) or left the Company without Good Reason (as defined
in Section 10 hereof).  For purposes of this Agreement, so long as Executive
shall serve as a member of the Board, any references herein to decisions or
determinations to be made by the Board with respect to Executive (including,
without limitation, matters relating to compensation and termination) shall be
made by a majority of the then members of the Board excluding Executive, who
shall recuse himself and abstain from voting with respect to any such matters.
 
 
 
 

--------------------------------------------------------------------------------

SECTION 4.          Time to be Devoted to Employment. During the Term of
Employment, Executive shall devote his full business time, attention and
energies to the business of the Company.
 
SECTION 5.          Compensation.
 
(a)            The Company shall pay to Executive an annual base salary of
$475,000 which shall be increased by 3% per annum for the Term of Employment
(the "Base Salary"), payable in such installments (but not less often than
monthly) as is generally the policy of the Company with respect to its executive
officers.
 
(b)           (i) In addition to the Base Salary set forth in paragraph 5(a)
above, the Company has established an annual target bonus of $175,000 for
Executive for each calendar year during the Term of Employment (beginning with
the calendar year 2016) based on its evaluation of his performance (the "Target
Bonus").  In determining whether Executive has achieved the Target Bonus, the
Board (or Compensation Committee) may consider, among other things, the
following: (i) financial results of the Company including revenue and
profitability; (ii) patent acquisition activities (including agreements with
third parties with respect to licensing and enforcement of patents); (iii)
results of patent infringement litigation; and (iv) additional licensees for the
Remote Power Patent.  The Board may also consider additional performance
criteria as it deems appropriate in determining whether Executive has achieved
the Target Bonus.  Such Target Bonus shall be paid as soon as practicable
following January 1 of the calendar year following the calendar year to which
the Target Bonus relates, provided that such Target Bonus shall in no event be
paid later than March 15 of the calendar year following the calendar year to
which such Target Bonus relates.
 
(ii) In addition to the Base Salary set forth in Section 5(a) above and the
bonus set forth in Section 5(b)(i) above, during the Term of Employment or
during the period in which Executive continues to serve as an executive officer
of the Company whether pursuant to this Agreement or otherwise, Executive shall
receive incentive compensation in an amount equal to 5% of the Company's
royalties or other payments received by the Company from licensing and
enforcement activities (exclusive of proceeds from the sale of patents which is
covered in Section 5(b)(iii) below) with respect to the Company's remote power
patent (U.S. Patent No. 6,218,930, the "Remote Power Patent") and 10% of the
Company's royalties and other payments received by the Company from licensing
and enforcement activities with respect to the Company's other patents besides
the Remote Power Patent including patents owned by the Company as of the date
hereof other than the Remote Power Patent, subsequent newly issued patents,
patents acquired or licensed by the Company on an exclusive basis and patents
owned (or exclusively licensed) by third parties who the Company has an
agreement with to license, develop, finance (either debt or equity) and/or
enforce such third party patents (collectively, "Licensing Activities") as well
as (i) all legal claims related to intellectual property acquired with respect
to Licensing Activities and (ii) all securities (debt or equity) acquired with
respect to Licensing Activities (the "Securities"); provided, however, in order
for Executive to receive Incentive Compensation with respect to Securities, the
Company shall have recovered its acquisition cost ("Acquisition Cost") with
respect to the particular transaction from which the Licensing Activities arose
(all of the foregoing, collectively, the "Additional Patents").  All such
incentive compensation payable to Executive pursuant to
 
 
 
2

--------------------------------------------------------------------------------

this Section 5(b)(ii) shall be referred to as "Incentive Compensation".  All
Incentive Compensation shall be paid to Executive before deduction of payments
by the Company to third parties including, but not limited to, legal fees and
expenses and other fees or expenses (related to licensing and enforcement
activities) payable to third parties except with respect to the 10% Incentive
Compensation and 10% Additional Incentive Compensation payable to Executive with
respect to Additional Patents pursuant to this Section 5(b)(ii) and Section
5(b)(iii) hereof (the "10% Interest") all legal fees and litigation expenses
(related to licensing and enforcement activities) shall be deducted before
payment of the 10% Interest; provided, however, in no event shall Executive
receive less than 6.25% of the gross royalties and other payments received by
the Company (the "10% Net Interest").  The Incentive Compensation shall be paid
to Executive within 10 days of the end of each calendar month.  If the Licensing
Activities transaction involves the acquisition of an operating company (either
by the Company acquiring 100% of the outstanding shares or substantially all the
assets), Executive shall not receive Incentive Compensation with respect to
royalties or other payments received by the Company pursuant to agreements in
effect as of the closing of the acquisition.  For purposes of Section 5 hereof,
Company shall include any wholly-owned subsidiary of the Company and any entity
of which the Company owns more than 50% of the outstanding voting shares;
provided, that, in such instance for purposes of calculating the Incentive
Compensation and Additional Incentive Compensation (payable pursuant to Section
5(b)(iii) hereof) the amount of royalties or other payments received by the
Company shall be deemed to equal such proceeds times the Company's percentage
ownership of such majority owned entity.  In addition, all references in Section
5 hereof to Remote Power Patent and Additional Patents shall include any
extensions, divisionals, continuations, continuations in-part, reissues,
reexaminations, substitutions and foreign counterparts of such patents.  For the
purposes of this Section 5(b)(ii), Acquisition Cost shall mean the total
consideration paid by the Company with respect to the particular transaction
from which the Licensing Activities arose including cash, the fair market value
of any non-cash assets (such as securities and any other non-cash consideration)
plus any liabilities assumed by the Company as part of such Licensing Activities
transaction as well as all expenses of the transaction including, but not
limited to, legal fees and expenses, investment banking fees, broker fees or
other related expenses.
 
(iii) In addition, during the Term of Employment, Executive shall be entitled to
additional Incentive Compensation (the "Additional Incentive Compensation")
equal to (a) 5% of the gross proceeds from the sale of the Company's Remote
Power Patent and a 10% Net Interest in the proceeds from the sale of any of the
Additional Patents, and (b) 5% of the Acquisition Proceeds derived from a Remote
Power Patent Litigation (as defined below) and 10% of the Acquisition Proceeds
derived from an Additional Patents Litigation (as defined below).  For purposes
hereof, "Acquisition Proceeds" means the gross amount paid to acquire the
Company by way of (1) a merger with or into another corporation or entity with
the result that the then existing stockholders of the Company immediately prior
to such acquisition hold less than 50% of the combined voting power of the then
outstanding securities of the surviving entity in such transaction, (2) the sale
of substantially all assets of the Company, or (3) the acquisition of an equity
interest in the Company; provided, that, such acquisition (under Section
5(b)(iii)(b) (1), (2) or (3) above) (i) involves as the acquiring entity a
defendant (or its affiliate) in a patent infringement lawsuit involving the
Remote Power Patent (the "Remote Power Patent Litigation") or any Additional
Patents (the "Additional Patents Litigation") and (ii) is part of or results
directly from a settlement, partial settlement, judgment, or other resolution of
such litigation.  For purposes hereof, the amount of any Acquisition Proceeds
shall be deemed to be the total amount paid in connection with the acquisition
including cash, the fair market value of any non-cash assets (such as securities
or other non-cash consideration), plus any liabilities assumed by the acquiring
entity as part of the acquisition less (i) the discounted fair market value as
determined by a qualified independent third party (chosen by the Company and the
cost of which is borne by the Company) of any future royalties or other payments
payable to the Company from license agreements in effect at the time of the
acquisition, to the extent such future royalties or other payments are
transferred to the acquiring entity as part of the acquisition ("License
Agreement Assets"), and (ii) the fair market value of any other assets, other
than the patent(s) at issue in the Remote Power Patent Litigation or Additional
Patents Litigation (as the case may be) and the License Agreement Assets,
transferred to, or acquired by, the acquiring entity as part of the
acquisition.  Such Additional Incentive Compensation shall be paid within ten
(10) days of the closing of any such transaction.
 
3

--------------------------------------------------------------------------------

(c)           Notwithstanding the foregoing provisions of Section 5 hereof, the
Incentive Compensation (payable pursuant to Section 5(b)(ii) hereof) and the
Additional Incentive Compensation (payable pursuant to Section 5(b)(iii) hereof)
shall continue to be paid to Executive for the life of each of the Remote Power
Patent and the Additional Patents during the Term of Employment or at anytime
thereafter whether Executive is employed by the Company or not; provided, that,
Executive's employment has not been terminated by the Company for Cause as
defined in Section 9(a) hereof or terminated by Executive without Good Reason as
defined in Section 10 hereof.  At such time that Executive is no longer employed
by the Company, to the extent there is incentive compensation (Incentive
Compensation or Additional Incentive Compensation) payable to Executive in
accordance with this Section 5(c), such compensation shall be paid at such time
as provided in Section 5(b)(ii) or 5(b)(iii), as the case may be, and Executive
shall be provided with a report with each such payment which shall include the
basis of the calculation of such incentive compensation in sufficient detail. 
In addition, in such circumstance, Executive, including his agents and
representatives, shall have the right to review the Company's books and records
pertaining to such calculation of incentive compensation on reasonable notice to
the Company.
 
(d)           In the event the Company enters into a definitive agreement (the
"Definitive Agreement") with respect to an Acquisition Transaction (as defined
below), at the option of the Company exercisable at any time prior to five (5)
days before the closing of the Acquisition Transaction, upon notice to
Executive, the Company may elect to extinguish Executive's  right to receive
Incentive Compensation or Additional Incentive Compensation under Section 5
hereof (effective upon consummation of the Acquisition Transaction) by a lump
sum payment to Executive at the closing of the Acquisition Transaction of an
amount equal to the fair market value of such compensation to be mutually agreed
upon by the Company and Executive or, if no such mutual agreement is reached
within 15 days after execution of the Definitive Agreement, an amount equal to
the fair market value of such Compensation and Additional Incentive Compensation
as determined by a qualified independent third party expert chosen by the
Company which valuation shall be binding upon parties hereto and the cost of
which will be paid by the Company.  For purposes hereof an "Acquisition
Transaction" shall be defined as (i) a merger of the Company with the result
that the then existing stockholders of the Company immediately prior to such
merger hold less than 50% of the combined voting power of the then outstanding
securities of the surviving entity of the merger or (ii) the sale of
substantially all of the assets of the Company.
 
SECTION 6.        Equity.  The Company recognizes that equity participation in
the Company through awards under its 2013 Stock Incentive Plan (the "Plan") is
an important part of compensation.  Accordingly, on the Commencement Date, the
Company shall grant under the Plan to Executive 750,000 performance based
restricted stock units (the "RSUs") which shall vest in three tranches as
follows: (i) 250,000 RSUs shall vest on July 14, 2018, subject to Executive's
continued employment by the Company through the vesting date (the "Employment
Condition") ("Tranche A"); (ii) 250,000 RSUs shall vest at any time beginning
July14, 2018 through July 14, 2021 in equal annual installments for the
remaining Term of Employment, subject to (1) the Employment Condition being
satisfied through each such annual vesting date and (2) the Company's common
stock (the "Common Stock")achieving a Closing Price (as defined below) of a
minimum of $3.25 per share (subject to adjustment for stock splits) at any time
during the Term of Employment ("Tranche B"); and (iii) 250,000 RSUs shall vest
at any time beginning July 14, 2018 through July
 
 
 
 
4

--------------------------------------------------------------------------------

14, 2021 in equal annual installments for the remaining Term of Employment
subject to (1) the Employment Condition being satisfied through each such annual
vesting date and (2) the Common Stock achieving a Closing Price (as defined
below) of a minimum of $4.25 per share (subject to adjustment for stock splits)
at any time during the Term of Employment ("Tranche C").  For example, (1) with
respect to Tranche B in the event that the Closing Price of the Common Stock on
May 15, 2017 has achieved $3.25 per share, all 250,000 RSUs of Tranche B would
vest in four equal annual installments of 62,500 RSUs on each of July 14, 2018,
July 14, 2019, July 14, 2020 and July 14, 2021; provided that the Employment
Condition is satisfied on each such annual vesting date, or (2) with respect to
Tranche C in the event that the Closing Price of the Common Stock on July 10,
2019 has achieved $4.25 per share, all 250,000 RSUs of Tranche C shall vest in
three equal annual installments of 83,333.33 RSUs on July 10, 2019, July 10,
2020 and July 10, 2021; provided that the Employment Condition is satisfied on
each such annual vesting date.
 
The form of Agreement for RSUs is attached hereto as Exhibit A.  Notwithstanding
the aforementioned, in the event of a Change of Control (as defined in Section
11 of the Plan), a Termination Other Than for Cause (as defined in Section 9(b)
hereof), or a termination by Executive for Good Reason (as defined in Section 10
hereof), in each case, prior to the last day of the Term of Employment, the
vesting of all RSUs (Tranches A, B and C) shall accelerate and all RSUs shall
become immediately fully vested.
 
The "Closing Price" shall be defined as the daily closing price of the Common
Stock for twenty (20) consecutive trading days (i) as reported by NYSE (or any
other national securities exchange in which the Common Stock is listed or
admitted for trading); (ii) if the Common Stock is not listed or admitted for
trading on a national securities exchange, the last daily closing price per
share as reported on the Over-the-Counter Bulletin Board ("OTCBB") or a similar
service if OTCBB is not reporting such information; provided that if clause (i)
or (ii) of this paragraph is inapplicable, the Closing Price of the Common Stock
shall be determined in good faith by the Board of Directors or the Compensation
Committee of the Company which determination shall be conclusive as to the
Closing Price of the Common Stock.
 
SECTION 7.          Business Expenses; Benefits.
 
(a)           The Company shall reimburse Executive, in accordance with the
practice from time to time for executive officers of the Company, for all
reasonable and necessary expenses and other disbursements incurred by Executive
for or on behalf of the Company in the performance of Executive's duties
hereunder.  Executive shall provide such appropriate documentation of expenses
and disbursements as may from time to time be required by the Company.
 
(b)           Notwithstanding anything to the contrary in this Agreement, all
taxable reimbursements provided under this Agreement that are subject to Section
409A of the Internal Revenue Code of 1986, as amended, and the regulations and
other guidance promulgated thereunder ("Code Section 409A") shall be made in
accordance with the requirements of Code Section 409A.  The amount of expenses
eligible for reimbursement during a calendar year may not affect the expenses
eligible for reimbursement in any other calendar year.  Reimbursement of an
eligible expense shall be made in accordance with the Company's policies and
practices and as otherwise provided herein, provided, that, in no event shall
reimbursement be made after the last day of the year following the year in which
the expense was incurred.  The right to reimbursement is not subject to
liquidation or exchange for another benefit.
 
 
 
5

--------------------------------------------------------------------------------

(c)            During the Term of Employment, Executive shall be entitled to
four (4) weeks vacation per year.
 
(d)           During the Term of Employment, Executive shall be entitled to
participate in the group health, life, dental and disability insurance benefits,
and retirement plan benefits made available from time to time for its executive
officers and other employees.
 
SECTION 8.          Involuntary Termination.
 
(a)            If Executive is incapacitated or disabled to the extent he cannot
perform his duties under this Agreement for twelve (12) consecutive weeks, or
for a cumulative total of six (6) months in any calendar year (such condition
being hereinafter referred to as a "Disability"), the Term of Employment and
employment of the Executive under this Agreement shall cease (such termination,
as well as a termination under Section 8(b), being hereinafter referred to as an
"Involuntary Termination") and Executive shall be entitled to receive the
benefits payable under any disability policy maintained by the Company on his
behalf and in accordance with Section 11(b) hereof.
 
(b)            If Executive dies during the Term of Employment, the Term of
Employment and Executive's employment hereunder shall cease as of the date of
the Executive's death and Executive shall be entitled to receive the benefits
payable in accordance with Section 11(b) hereof.
 
SECTION 9.          Termination by the Company.
 
(a)            Termination For Cause. The Company may terminate the Term of
Employment and the employment of the Executive hereunder at any time for Cause
(as hereinafter defined) (such termination being referred to herein as a
"Termination For Cause") by giving Executive written notice of such termination,
effective immediately upon the giving of such notice to Executive. As used in
this Agreement, "Cause" means the Executive's (a) commission of an act (i)
constituting a felony or (ii) involving fraud, moral turpitude, theft or
dishonesty which is not a felony and which materially adversely affects the
Company or could reasonably be expected to materially adversely affect the
Company, (b) repeated failure to be reasonably available to perform his duties
(other than as a result of illness or incapacity), which, if curable, shall not
have been cured within 30 days of written notice thereof from the Company, (c)
repeated failure to follow the lawful directions of the Board, which, if
curable, shall not have been cured within 30 days of written notice thereof from
the Company, or (d) material breach of the terms and provisions of this
Agreement or any agreement with the Company which, if curable, shall not have
been cured within 30 days of written notice thereof from the Company.
 
(b)            Termination Other Than for Cause.  The Company may terminate the
Term of Employment and the employment of Executive hereunder at any time other
than for Cause as defined in Section 9(a) above (such termination shall be
defined as a "Termination Other Than for Cause") by giving Executive written
notice of such termination, which notice shall be effective thirty (30) days
after the giving of such notice or such later date set forth therein.
 
SECTION 10.       Termination by Executive.  If at any time during the Term of
Employment, Executive elects to terminate Executive's employment with the
Company (other than for "Good Reason", as defined below), then the Company's
obligations to Executive under this Agreement shall be as set forth in Section
11(e) hereof and such termination by Executive shall constitute a breach of this
Agreement.  If Executive elects to terminate Executive's employment with the
 
 
6

--------------------------------------------------------------------------------

Company for Good Reason, then the Company shall pay Executive the amounts set
forth in Section 11(d) hereof.  For the purpose of this Section, "Good Reason"
means (i) any material diminution of duties inconsistent with Executive's title,
authority, duties and responsibilities as Chairman and Chief Executive Officer
(not continuing to serve as Chairman of the Board of Directors shall not
constitute "Good Reason"); (ii) any material reduction of or failure to pay
Executive compensation provided for herein, which non-payment continues for a
period of thirty (30) days following written notice to the Company by Executive
of such non-payment, except to the extent Executive consents in writing to any
reduction, deferral or waiver of compensation; (iii) any relocation of the
principal location of Executive's employment more than 100 miles from the
Company's current headquarters in New York, New York without Executive's prior
written consent; or (iv) any material breach by the Company of its obligations
under this Agreement that is not cured (if curable) within thirty (30) days
after receipt of notice thereof.  If Executive elects to terminate his
employment with the Company for Good Reason he must do so within two years of
the occurrence of a "Good Reason" event as referenced above.
 
SECTION 11.        Effect of Termination.
 
(a)           Upon the termination of the Term of Employment and Executive's
employment hereunder due to a Termination for Cause (as defined in Section 9(a)
above), Executive shall not have any further rights or claims against the
Company under this Agreement, except the right to receive (i) the unpaid
portion, if any, of (a) the Base Salary provided for in Section 5(a), computed
on a pro rata basis through the Termination Date and (b) the Target Bonus
provided for in Section 5(b)(ii) only if Executive has been employed through the
calendar year in which termination occurs and the Target Bonus has been approved
by the Board and not yet paid as of the Termination Date, and (c) the Incentive
Compensation and Additional Incentive Compensation provided for in Section
5(b)(ii) and 5(b)(iii) earned and not yet paid prior to the Termination Date,
(ii) any unpaid accrued benefits of Executive pursuant to Section 7(a) hereof,
(iii) reimbursement for any expenses through the Termination Date for which
Executive shall not have been reimbursed as provided in Section 7(a), and (iv)
Executive's rights under the vested portion of any options, warrants or other
securities issued to Executive (or his affiliate CMH Capital Management Corp.)
by the Company.  For purposes of this Section 11, all stock options, warrants,
RSUs, or other securities issued to Executive (or his affiliate) shall be
collectively referred to herein as the "Aggregate Derivative Securities".  All
unvested Aggregate Derivative Securities as of the date of a Termination for
Cause shall be forfeited.
 
(b)           Upon the termination of Executive's employment hereunder due to an
Involuntary Termination, neither Executive nor his beneficiary or estate shall
have any further rights or claims against the Company under this Agreement
except the right to receive (i) the amounts set forth in Section 11(a), (ii) the
Target Bonus pro-rated for the calendar year (based on $175,000) through the
date of the Involuntary Termination; provided, that, Executive has satisfied the
performance criteria established by the Board for the calendar year in which the
Involuntary Termination occurs on a pro-rated basis through the calendar quarter
in which such termination occurs, (iii) Incentive Compensation and Additional
Incentive Compensation payable in accordance with Section 5(c) hereof, (iv) the
accelerated vesting of all Aggregate Derivative Securities (other than the RSUs)
that would have vested twelve (12) months from the date of Involuntary
Termination; and (v) accelerating vesting of all unvested RSUs with respect to
Tranche A and accelerated vesting of such additional number of RSUs with respect
to Tranche B and Tranche C for which the Closing Price conditions set forth in
Section 6 has been met within twelve (12) months of the date of Involuntary
Termination.
 
 
 
7

--------------------------------------------------------------------------------

(c)           Upon the termination of Executive's employment upon a Termination
Other Than for Cause (as defined in Section 9(b) above), neither Executive nor
his beneficiary nor his estate shall have any rights or claims against the
Company except to receive (i) the amounts set forth in 11(b), including but not
limited to the Incentive Compensation and Additional Incentive Compensation
payable in accordance with Section 5(c) hereof, (ii) a severance equal to twelve
(12) months Base Salary as in effect at the time of the Termination Other Than
for Cause, such sum to be paid in a lump sum payment upon termination and (iii)
accelerated vesting of all of unvested Aggregate Derivative Securities
(regardless of any conditions or performance criteria including, without
limitation, the Employment Condition or the Closing Price conditions with
respect to the RSUs as provided in Section 6 hereof).
 
(d)           Upon the termination of Executive's employment by Executive for
Good Reason (as defined in Section 10 above), neither Executive nor his
beneficiary or estate shall have any further rights or claims against the
Company under this Agreement, except the right to receive the amounts set forth
in Section 11(c).
 
(e)           Upon the termination of Executive's employment by Executive (other
than for Good Reason), neither Executive nor his beneficiary or estate shall
have any further rights or claims against the Company under this Agreement,
except the right to receive the amounts set forth in Section 11(a).
 
SECTION 12.       Code Section 409A.
 
(a)           It is intended that this Agreement shall comply with the
provisions of Section 409A of the Internal Revenue Code of 1986, as amended, and
the regulations and other guidance promulgated thereunder ("Code Section 409A"),
or be exempt from the application of Code Section 409A.  It is intended that the
severance payments described in Section 11(c)(ii) be exempt from the application
of Code Section 409A.  For purposes of Code Section 409A, the right to a series
of installment payments hereunder (including pursuant to Section 11 above) shall
be treated as a right to a series of separate payments.  In no event may
Executive, directly or indirectly, designate the calendar year of any payment
under this Agreement.  Notwithstanding any provision in this Agreement to the
contrary, any references to termination of employment or date of termination
shall mean and refer to "separation from service" and the date of such
"separation from service" as that term is defined in Code Section 409A.
 
(b)           Notwithstanding any other provision of this Agreement to the
contrary, if Executive is considered a "specified employee" for purposes of Code
Section 409A at the time of his "separation from service", any payment that
constitutes "deferred compensation" within the meaning of Code Section 409A that
is otherwise due to the Executive as a result of such Executive's "separation
from service" under this Agreement during the six-month period immediately
following Executive's "separation from service" shall be accumulated and paid to
the Executive on the first day of the seventh month following such "separation
from service" ("Delayed Payment Date"), provided that if the Executive dies
prior to the payment of such amounts, such amounts shall be paid to the personal
representative of his estate on the first to occur of the Delayed Payment Date
or 10 days following the date of Executive's death.
8

--------------------------------------------------------------------------------

SECTION 13.       Insurance. The Company may, for its own benefit, in its sole
discretion, and at its sole cost and expense, maintain "key-man" life and
disability insurance policies covering Executive.  Executive will cooperate with
the Company and provide such information or other assistance as the Company may
reasonably request in connection with the Company's obtaining and maintaining
such policies.
 
SECTION 14.       Disclosure of Information. Executive will not, either during
the Term of Employment or at any time thereafter, divulge, publish, communicate,
furnish or make accessible to anyone (other than in furtherance of the purposes
of the Company) any knowledge or information with respect to the Company's
confidential, secret or proprietary information or assets,  or with respect to
any other confidential, secret or proprietary aspects of the business,
activities or intellectual property of the Company including, without
limitation, (a) patents and related confidential information, terms of patent
acquisition contracts or licensing arrangements, or other technical data
pertaining to the Company's patents or other intellectual property (whether or
not subject to patent, trademark or copyright protection) or the patents or
other intellectual property of third parties who the Company has an agreement
with to license, develop, finance (debt or equity) and/or enforce such third
party intellectual property or (b) business strategies and plans including, but
not limited to, litigation strategies and potential patent acquisitions; except
as such items set forth in clauses (a) and (b) above may already be in the
public domain through no fault of Executive (all of the foregoing items set
forth in clauses (a) and (b) being referred to herein collectively as
"Confidential Property") or except as otherwise required by law.  In the event
that Executive becomes legally compelled to disclose any Confidential Property,
Executive shall advise the Company as soon as practicable so that the Company
may seek a protective order or other appropriate remedy.  In addition, Executive
agrees to cooperate in the Company's effort, at the Company's expense, to obtain
a protective order or other appropriate remedy.  Upon the termination of the
Term of Employment, Executive shall return to the Company all property
(including Confidential Property) of the Company (or any subsidiary or affiliate
thereof) then in the possession of Executive and all books, records, computer
tapes or discs and all other material containing non-public information
concerning the business or affairs of the Company or any subsidiary or affiliate
thereof.
 
SECTION 15.        Right to Inventions.  (a) Executive shall promptly disclose,
grant and assign to the Company for its sole use and benefit any and all marks,
designs, logos, inventions, improvements, technical information and suggestions
relating in any way to the business conducted by the Company, which he may
develop or which may be acquired by Executive during the Term of Employment
(whether or not during usual working hours), together with all trademarks,
patent applications, letters, patent, copyrights and reissues thereof that may
at any time be granted for or upon any such mark, design, logo, invention,
improvement or technical information (collectively, "Inventions"). In connection
therewith, Executive shall (at the Company's sole cost and expense) take all
actions reasonably necessary or desirable to assign and/or confirm the
assignment of any Invention to the Company.
 
(b)            To the extent any of the rights, title and interest in and to
Inventions cannot be assigned by Executive to the Company, Executive hereby
grants to the Company an exclusive, royalty-free, transferable, irrevocable,
worldwide license (with rights to sublicense through multiple tiers of
sublicensees) to practice such non-assignable rights, title and interest.  To
the extent any of the rights, title and interest in and to Inventions can be
neither assigned nor licensed by Executive to the Company, Executive hereby
irrevocably waives and agrees never to assert such non-assignable and
non-licensable rights, title and interest against the Company or any of the
Company's successors in interest to such non-assignable and non-licensable
rights.  Executive hereby grants to the Company or the
 
 
9

--------------------------------------------------------------------------------

Company's designees a royalty free, irrevocable, worldwide license (with rights
to sublicense through multiple tiers of sublicensees) to practice all applicable
patent, copyright, moral right, mask work, trade secret and other intellectual
property rights relating to any prior inventions which Executive incorporates,
or permits to be incorporated, in any Inventions.  Notwithstanding the
foregoing, Executive agrees that he will not incorporate, or permit to be
incorporated, any prior inventions of Executive in any Inventions without the
Company's prior written consent.
 
SECTION 16.      Future Innovations. Executive recognizes that Inventions or
Confidential Property relating to his activities while working for the Company
and conceived, reduced to practice, created, derived, developed, or made by
Executive, alone or with others, within three (3) months after termination of
his employment may have been conceived, reduced to practice, created, derived,
developed, or made, as applicable, in significant part while employed by the
Company.  Accordingly, Executive agrees that such Inventions or Confidential
Property shall be presumed to have been conceived, reduced to practice, created,
derived, developed, or made, as applicable, during his employment with the
Company and are to be promptly assigned to the Company unless and until
Executive has established the contrary by written evidence satisfying the clear
and convincing standard of proof.
 
SECTION 17.       Cooperation in Perfecting Rights to Proprietary Information
and Innovations.
 
(a)           Executive agrees to perform, during and after his employment, all
acts deemed necessary or desirable by the Company to permit and assist the
Company (during any period after Executive's termination of employment with the
Company, subject to Executive's obligations to his then employer, if any), at
the Company's expense, in obtaining and enforcing the full benefits, enjoyment,
rights and title throughout the world in the Inventions or Confidential Property
assigned or licensed to, or whose rights are irrevocably waived and shall not be
asserted against, the Company under this Agreement. Such acts may include, but
are not limited to, execution of documents and assistance or cooperation (i) in
the filing, prosecution, registration, and memorialization of assignment of any
applicable patents, copyrights, mask work, or other applications, (ii) in the
enforcement of any applicable patents, copyrights, mask work, moral rights,
trade secrets, or other proprietary rights, and (iii) in other legal proceedings
related to the Inventions or Confidential Property.
 
(b)           In the event that the Company is unable (after reasonable efforts)
to secure Executive's signature to any document required to file, prosecute,
register, or memorialize the assignment of any patent, copyright, mask work or
other applications or to enforce any patent, copyright, mask work, moral right,
trade secret or other proprietary right under any Inventions (including
derivative works, improvements, renewals, extensions, continuations,
divisionals, continuations in part, continuing patent applications, reissues,
and reexaminations thereof), Executive hereby irrevocably designates and
appoints the Company and the Company's duly authorized officers and agents as
his agents and attorneys-in-fact to act for and on his behalf and instead of
him, (i) to execute, file, prosecute, register and memorialize the assignment of
any such application, (ii) to execute and file any documentation required for
such enforcement, and (iii) to do all other lawfully permitted acts to further
the filing, prosecution, registration, memorialization of assignment, issuance,
and enforcement of patents, copyrights, mask works, moral rights, trade secrets
or other rights under Inventions, all with the same legal force and effect as if
executed by Executive.
 
10

--------------------------------------------------------------------------------

SECTION 18.       Restrictive Covenant.
 
(a)           The Company is in the business of the acquisition, development,
licensing and enforcement of its intellectual property as well as the
intellectual property of third parties who the Company has entered into
agreements with to license, develop, finance (debt or equity) and/or enforce
their intellectual property (the "Business"). Executive acknowledges and
recognizes that the Business may be conducted throughout the world, and
Executive further acknowledges and recognizes the highly competitive nature of
the Company's Business.  Accordingly, in consideration of the premises contained
herein, the consideration to be received hereunder, Executive shall not, during
the Non-Competition Period (as defined below): (i) directly or indirectly
engage, whether or not such engagement shall be as a partner, stockholder,
officer, director, affiliate or other participant, in any Competitive Business
(as defined below), or represent in any way any Competitive Business, whether or
not such engagement or representation shall be for profit, (ii) interfere with,
disrupt or attempt to disrupt the relationship, contractual or otherwise,
between the Company and any other person or entity, including, without
limitation, any licensee, customer, supplier, employee or consultant of the
Company, (iii) induce any employee or consultant of the Company to terminate his
employment or consultancy with the Company or to engage in any Competitive
Business in any manner described in the foregoing clause (i), or (iv)
affirmatively assist or induce any other person or entity to engage in any
Competitive Business in any manner described in the foregoing clause (i).
Anything contained in this Section 18 to the contrary notwithstanding, an
investment by Executive in any publicly traded company engaged in a Competitive
Business in which Executive and his affiliates exercise no operational or
strategic control and which constitutes less than 5% of the outstanding shares
of such entity shall not constitute a breach of this Section 18.
 
(b)          As used herein, "Non-Competition Period" shall mean the period
commencing on the date hereof and terminating on the Termination Date; provided,
however, that (i) if the Term of Employment shall have been Terminated Other
Than For Cause by the Company pursuant to Section 9(b) hereof, then the
"Non-Competition Period" shall mean the period commencing on the date hereof and
ending twelve (12) months thereafter; provided Executive is paid the severance
equal to twelve (12) months Base Salary as provided in Section 11(c) hereof and
(ii) if the Term of Employment shall have been terminated for Cause by the
Company pursuant to Section 9(a) hereof or without Good Reason by Executive
pursuant to Section 10 hereof, then the "Non-Competition Period" shall mean the
period commencing on the date hereof and ending on the second anniversary of the
Termination Date.  "Competitive Business" shall mean any entity throughout the
world (i) engaged in the acquisition, development, licensing, financing or
enforcement of patents, (ii) any entity in which the Company has acquired
patents from and/or entered into an agreement with to license, finance (either
equity or debt) and/or enforce such third party patents, and (iii) any entity
engaged in a business competitive with any business then engaged in by the
Company.
 
(c)           Executive understands that the foregoing restrictions may limit
his ability to earn a livelihood in a business similar to the business of the
Company, but he nevertheless believes that he has received and will receive
sufficient consideration and other benefits as an employee of the Company and as
otherwise provided hereunder and pursuant to other agreements between the
Company and Executive to justify clearly such restrictions which, in any event
(given his education, skills and ability), Executive does not believe would
prevent him from earning a living.
 
 
 
11

--------------------------------------------------------------------------------

SECTION 19.      Enforcement; Severability; Etc.  It is the desire and intent of
the parties that the provisions of this Agreement shall be enforced to the
fullest extent permissible under the laws and public policies applied in each
jurisdiction in which enforcement is sought. Accordingly, if any particular
provision of this Agreement shall be adjudicated to be invalid or unenforceable,
such provision shall be deemed amended to (a) delete therefrom the portion thus
adjudicated to be invalid or unenforceable, such deletion to apply only with
respect to the operation of such provision in the particular jurisdiction in
which such adjudication is made or (b) otherwise to render it enforceable in
such jurisdiction.
 
SECTION 20.      Remedies.  Executive acknowledges and understands that the
provisions of this Agreement are of a special and unique nature, the loss of
which cannot be adequately compensated for in damages by an action at law, and
that the breach or threatened breach of the provisions of this Agreement would
cause the Company irreparable harm. In the event of a breach or threatened
breach by Executive of the provisions of this Agreement, the Company shall be
entitled to an injunction restraining him from such breach. Nothing contained in
this Agreement shall be construed as prohibiting the Company from or limiting
the Company in pursuing any other remedies available for any breach or
threatened breach of this Agreement.
 
SECTION 21.      Notices. All notices, claims, certificates, requests, demands
and other communications hereunder shall be in writing and shall be deemed to
have been duly given and delivered if personally delivered or if sent by a
nationally-recognized overnight courier, by telecopy, or by registered or
certified mail, return receipt requested and postage prepaid, addressed as
follows:
 

if to the Company, to: Network-1 Technologies, Inc.

445 Park Avenue, Suite 912
New York, New York 10022
Telecopier: 917-322-2105
Telephone:  (212) 829-5770



with copies to: Eiseman Levine Lehrhaupt & Kakoyiannis, P.C.

805 Third Avenue, 10th Floor
New York, New York 10022
Telecopier: (212) 355-4608
Telephone: (212) 752-1000
Attention:      Sam Schwartz, Esq.



if to Executive, to: Corey M. Horowitz

6 Brooklawn Drive
Westport, Connecticut 06880
Telephone: (917) 692-0000


or to such other address as the party to whom notice is to be given may have
furnished to the other party or parties in writing in accordance herewith. Any
such notice or communication shall be deemed to have been received (a) in the
case of personal delivery, on the date of such delivery, (b) in the case of
nationally-recognized overnight courier, on the next business day after the date
when sent, (c) in the case of telecopy transmission, when received, and (d) in
the case of mailing, on the third business day following that on which the piece
of mail containing such communication is posted.
 
12

--------------------------------------------------------------------------------

SECTION 22.      Binding Agreement; Benefit.  The provisions of this Agreement
will be binding upon, and will inure to the benefit of, the respective heirs,
legal representatives, successors and assigns of the parties.
 
SECTION 23.       Governing Law.  This Agreement will be governed by, construed
and enforced in accordance with, the laws of the State of New York without
giving effect to principles of conflicts of laws.
 
SECTION 24.       Waiver of Breach.  The waiver by either party of a breach of
any provision of this Agreement must be in writing and shall not operate or be
construed as a waiver of any other breach.
 
SECTION 25.       Entire Agreement; Amendments. This Agreement contains the
entire agreement between the parties with respect to the subject matter hereof
and supersedes all prior agreements or understandings, whether written or oral,
between the parties with respect thereto.  This Agreement may be amended only by
an agreement in writing signed by the parties.
 
SECTION 26.       Survival of Provisions.  Neither the termination of this
Agreement, nor of Executive's employment hereunder, shall terminate or affect in
any manner any provisions of this Agreement that is intended by its terms to
survive such termination, including, without limitation, the provisions of
Sections 5(c), 5(d), 11, 14, 15, 16, 17 and 18.
 
SECTION 27.      Headings. The section headings contained in this Agreement are
for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.
 
SECTION 28.      Assignment. This Agreement is personal in its nature and the
parties shall not, without the consent of the other, assign or transfer this
Agreement or any rights or obligations hereunder.
 
SECTION 29.       Gender. Any reference to the masculine gender shall be deemed
to include the feminine and neuter genders unless the context otherwise
requires.
 
SECTION 30.      Counterparts. This Agreement may be executed in counterparts,
and each such counterpart shall be deemed to be an original instrument, but all
such counterparts together shall constitute but one agreement.  A signature to
this Agreement transmitted by facsimile or PDF shall be deemed an original
signature.
 
 
 
 
 
 
 
13

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Employment Agreement as of the date first written above.
 
NETWORK-1 TECHNOLOGIES, INC.




By:       /s/ David C. Kahn                                      
David C. Kahn, Chief Financial Officer






EXECUTIVE




            /s/ Corey M. Horowitz                    
  Corey M. Horowitz


 
 
 
 
 
 
 
 
 

 
 
14

--------------------------------------------------------------------------------

NETWORK-1 TECHNOLOGIES, INC.
2013 STOCK INCENTIVE PLAN
AGREEMENT FOR RESTRICTED STOCK UNITS




AGREEMENT, entered into as of July 14, 2016 (the "Date of Grant"), for a grant
of restricted stock units, by and between NETWORK-1 TECHNOLOGIES, INC., a
Delaware corporation (the "Company"), and COREY M. HOROWITZ (the "Participant").
 
WHEREAS, the Company has adopted the Network-1 Technologies, Inc. 2013 Stock
Incentive Plan (the "Plan");
 
WHEREAS, the Company wishes to grant to Participant restricted stock units
("Restricted Stock Units") under the Plan and pursuant to his new employment
agreement with the Company entered into on the Date of Grant (the "Employment
Agreement");
 
WHEREAS, the Company desires to provide Participant with an incentive to remain
in the employ of the Company and increase Participant's interest in the success
of the Company by granting Restricted Stock Units to Participant as provided
herein; and
 
WHEREAS, the Company desires to memorialize the grant of the Restricted Stock
Units by entering into this agreement (the "Agreement") with Participant.
 
THEREFORE, in consideration of the promises set forth below, the parties hereto
agree as follows:
 
1.            GRANT OF RESTRICTED STOCK UNITS


The Company hereby grants to the Participant an award of Restricted Stock Units
("RSUs") consisting of 750,000 RSUs.  Each RSU represents the right to receive
one share of common stock, $.01 par value, of the Company (individually a
"Share" and collectively, the "Shares"), to the extent provided herein. The
Company will record on its books the grant of the RSUs to the Participant and
will issue Shares upon vesting of the RSUs as provided herein. This award of
RSUs is subject to the terms and conditions set forth in this Agreement and the
Plan. Participant acknowledges prior receipt of the Plan.
 
Defined terms not otherwise defined in this Agreement shall have the meanings
set forth in the Plan or the Employment Agreement.
 
2.             VESTING
 
Subject to Section 3, the RSUs shall vest in three tranches and become
nonforfeitable as follows: (i) 250,000 RSUs shall vest on July 14, 2018, subject
to Participant's continued employment by the Company through the vesting date
(the "Employment Condition") ("Tranche A"); (ii) 250,000 RSUs shall vest at any
time beginning July 14, 2018 through July 14, 2021 in equal annual installments
for the remaining Term of Employment, (as defined in Section 2 of the Employment
Agreement) subject to (1) the Employment Condition being satisfied through each
such annual vesting date and (2) the Company's common stock (the "Common
Stock")achieving a Closing Price (as defined below) of a minimum of $3.25 per
share (subject to adjustment for stock splits) at any
 
15

--------------------------------------------------------------------------------

time during the Term of Employment ("Tranche B"); and (iii) 250,000 RSUs shall
vest at any time beginning July 14, 2018 through July 14, 2021 in equal annual
installments for the remaining Term of Employment subject to (1) the Employment
Condition being satisfied through each such annual vesting date and (2) the
Common Stock achieving a Closing Price (as defined below) of a minimum of $4.25
per share (subject to adjustment for stock splits) at any time during the Term
of Employment ("Tranche C").  For example, (1) with respect to Tranche B in the
event that (1) the Closing Price of the Common Stock on May 15, 2017 has
achieved $3.25 per share, all 250,000 RSUs of Tranche B would vest in four equal
annual installments of 62,500 RSUs on each of July 14, 2018, July 14, 2019, July
14, 2020 and July 14, 2021; provided that the Employment Condition is satisfied
on each such annual vesting date, or (2) with respect to Tranche C in the event
that the Closing Price of the Common Stock on July 10, 2019 has achieved $4.25
per share, all 250,000 RSUs of Tranche C shall vest in three equal annual
installments of 83,333.33 RSUs on July 10, 2019, July 10, 2020 and July 10,
2021; provided that the Employment Condition is satisfied on each such annual
vesting date.
 
The form of Agreement for RSUs is attached hereto as Exhibit A.  Notwithstanding
the aforementioned, in the event of a Change of Control (as defined in Section
11 of the Plan), a Termination Other Than for Cause (as defined in Section 9(b)
of the Employment Agreement), or a termination by Participant for Good Reason
(as defined in Section 10 of the Employment Agreement), in each case, prior to
the last day of the Term of Employment, the vesting of all RSUs (Tranches A, B
and C) shall accelerate and all RSUs shall become immediately fully vested.
 
The Closing Price shall be defined as the daily closing price of the Common
Stock for twenty (20) consecutive trading days (i) as reported by NYSE (or any
other national securities exchange in which the Common Stock is listed or
admitted for trading); (ii) if the Common Stock is not listed or admitted for
trading on a national securities exchange, the last daily closing price per
share as reported on the Over-the-Counter Bulletin Board ("OTCBB") or a similar
service if OTCBB is not reporting such information; provided that if clause (i)
or (ii) of this paragraph is inapplicable, the Closing Price of the Common Stock
shall be determined in good faith by the Board of Directors or the Compensation
Committee of the Company which determination shall be conclusive as to the
Closing Price of the Common Stock.
 
3.      TERMINATION OF EMPLOYMENT; CHANGE OF CONTROL
 
(a) Termination for Cause or Without Good Reason by Participant; Failure to
Satisfy Conditions.  If, prior to the vesting of the RSUs, Participant's
employment is terminated by the Company for Cause as defined in Section 9(a) of
the Employment Agreement, or a Termination by Participant other than for Good
Reason (as defined in Section 10 of the Employment Agreement), the right to
receive unvested RSUs shall terminate immediately upon the effective date of
such termination of employment and such RSUs shall be forfeited without further
consideration therefor.  In addition, except to the extent provided below in
connection with a termination by the Company other than for Cause, by the
Participant for Good Reason or on a Change in Control, in the event that the
Employment Condition or applicable Closing Price condition is not achieved with
respect to any applicable RSUs as described in Section 2 above, those unvested
RSUs for which such conditions are not achieved shall be forfeited and terminate
immediately upon the last day of the Employment Term without further
consideration therefor.
 
16

--------------------------------------------------------------------------------



(b) Termination by the Company Other Than for Cause or by Participant for Good
Reason.  In the event that the Company terminates Participant's employment other
than for Cause or Participant terminates his employment with the Company for
Good Reason (as defined in Section 10 of the Employment Agreement), in each
case, prior to the last day of the Employment Term, all of the unvested RSUs on
effective the date of such termination shall accelerate and be vested (without
regard to any conditions) and all Shares shall be delivered to Participant in
accordance with Section 4 hereof.
 
(c) Death or Disability.  In the event of Participant's death or disability (as
defined in Section 8 of the Employment Agreement), in each case, prior to the
last day of the Employment Term, there shall be accelerated vesting of (i) the
250,000 RSUs of Tranche A and (ii) such additional number of the unvested RSUs
with respect to Tranche B and Tranche C for which the Closing Price conditions
set forth in Section 2 above have been met within twelve (12) months of such
death or disability, and such RSUs shall be delivered to Participant or
Participant's estate (as the case may be) upon such death or disability, subject
to presentation to the Board of Directors ("Board") or Compensation Committee
(the "Committee") of letters testamentary or other documentation satisfactory to
the Board or Committee, and Participant's estate shall succeed to any other
rights provided hereunder in the event of Participant's death. Any RSUs that
have not vested in accordance with this Section 3(c) shall be terminated and
forfeited without further consideration therefor.
 
(d) Change of Control.  In the event of a Change of Control (as defined in
Section 11 of the Plan) prior to the last day of the Employment Term, there
shall be accelerated vesting of all RSUs without regard to any conditions and
all Shares shall be delivered to Participant in accordance with Section 4
hereof.
 
4.     DELIVERY OF SHARES; COMPLIANCE WITH SECURITIES LAWS, ETC.
 
(a)               Each of Participant's RSUs will be settled when it vests
(unless Participant and the Company have agreed in writing to a later settlement
date pursuant to procedures that the Company may prescribe in its discretion and
in accordance with Section 409A of the Internal Revenue Code).  At the time of
settlement, Participant will receive one Share for each vested RSU (subject to
adjustment as provided in Section 5 hereof).  Except as provided above, the
Shares to be issued upon vesting of the RSUs will be issued as soon as
reasonably practicable on or following the vesting date, but in any event within
ten (10) days of such vesting date.  No fractional Shares will be issued upon
settlement.
 
(b)              This Agreement shall be subject to the requirement that if, at
any time, counsel to the Company shall determine that the listing, registration
or qualification of Shares subject hereto upon any securities exchange or under
any state or federal law, or the consent or approval of any governmental or
regulatory body, or that the disclosure of non-public information or the
satisfaction of any other condition is necessary as a condition of, or in
connection with, the issuance of Shares hereunder, then such issuance shall be
deferred until such listing, registration, qualification, consent or approval,
disclosure or satisfaction of such other condition shall have been effected or
obtained on terms acceptable to the Board and otherwise in a manner consistent
with Section 409A of the Internal Revenue Code.
 
 
 
 
 
17

--------------------------------------------------------------------------------



5.     CHANGES IN CAPITAL STRUCTURE
 
(a)            If the Company effects a stock dividend of its common stock or a
split of its common stock, the number of Shares that may be delivered upon the
vesting of the RSUs shall be increased proportionately as deemed appropriate by
the Board or the Committee and otherwise in accordance with the terms of the
Plan.  In the event the Company declares or authorizes a reverse stock split of
its common stock or combination of shares of its common stock, the number of
Shares that may be delivered upon the vesting of the RSU shall be
proportionately reduced or otherwise adjusted to the extent deemed appropriate
by the Board or Committee and otherwise in accordance with the terms of the
Plan.
 
(b)            If the Company's common stock shall be changed into a different
class of shares or if, because of reorganization, recapitalization, merger or
consolidation it is necessary to exchange the shares for shares of another
company, then the appropriate substitution or exchange shall be made in the
Shares subject to this RSU.  The Committee or Board may make such adjustments in
the number, kind of Shares as is necessary.  However, none of these changes
shall give the Participant additional benefits.
 
6.            DIVIDEND EQUIVALENT RIGHTS DISTRIBUTIONS.
 
As of any date that the Company pays an ordinary cash dividend on its common
stock, the Company shall credit the Participant with a dollar amount equal to
(i) the per share cash dividend paid by the Company on its common stock on such
date, multiplied by (ii) the total number of RSUs (after giving effect to any
adjustments pursuant to Section 5 hereof or Section 3(c) of the Plan) subject to
this grant of RSUs that are outstanding immediately prior to the record date for
that dividend ("Dividend Equivalent Rights").  Any Dividend Equivalent Rights
credited pursuant to the foregoing provisions of this Section 6 shall be subject
to the same vesting, payment and other terms, conditions and restrictions as the
original RSUs to which they relate. Dividend Equivalent Rights shall be paid in
cash or forfeited, as applicable, at the same time as the underlying RSUs to
which they relate are settled or forfeited, as applicable.  No crediting of
Dividend Equivalent Rights shall be made pursuant to this Section 6 with respect
to any RSUs which, immediately prior to the record date for that dividend, have
either vested and settled pursuant to Section 4 hereof or terminated pursuant to
Section 3 hereof.
 
7.            WITHHOLDING TAXES
 
Notwithstanding anything to the contrary contained herein, the Company's
obligation to issue Shares pursuant to the RSUs shall be subject to and
conditioned upon the satisfaction by Participant of any applicable tax
withholding obligations.  The Company may require the Participant to remit an
amount sufficient to satisfy applicable withholding taxes or deduct or withhold
such amount from any payments otherwise owed to Participant (whether or not
under this Agreement or the Plan).  The Participant hereby authorizes the
Company to satisfy all or part of such tax withholding obligations by deductions
from cash compensation or other payments that would otherwise be owed to
Participant.  The Committee, acting in his sole discretion and pursuant to
applicable law, may permit the Participant to satisfy any such tax withholding
obligations with Shares that would otherwise be issued to the Participant upon
vesting of the RSUs and/or with previously-owned Shares held by the
Participant.  The amount of the Participant's tax withholding obligation that is
satisfied in Shares, if any, shall be based upon the Fair Market Value (as
defined under the Plan) of the Shares on the date such RSUs vest.  In no event
may Shares be used to satisfy more than the minimum required amount of the
Participant's tax withholding obligation.  In the event that the Company is
unable to withhold such amounts, for whatever reason, Participant hereby agrees
to pay to the Company an amount equal to the amount the Company would otherwise
be required to withhold under federal, state or local law.
 
18

--------------------------------------------------------------------------------

8.            SECTION 409A
 
The intent of the parties is that benefits under this Agreement be exempt from
the provisions of Section 409A of the Code and, accordingly, to the maximum
extent permitted, this Agreement shall be interpreted to be limited, construed
and interpreted in accordance with such intent.  In no event whatsoever shall
the Company be liable for any additional tax, interest or penalties that may be
imposed on Participant by Section 409A of the Code or any damages for failing to
comply with Section 409A of the Code hereunder or otherwise.
 
9.            NATURE OF RSUs
 
The RSUs are mere bookkeeping entries.  They represent only the Company's
unfunded and unsecured promise to issue Shares on a future date.  As a holder of
RSUs, Participant has no rights other than as expressly provided herein and the
rights of a general creditor of the Company.
 
10.          LEGENDS
 
Each certificate representing any Shares issued to Participant hereunder may
have endorsed thereon a legend in a form as may be determined by the Company to
be necessary, in its sole discretion, reflecting any limitation on resale.
 
11.          TRANSFER RESTRICTIONS
 
This RSU is not assignable or transferable other than to a beneficiary
designated to receive the RSUs upon the Participant's death or by will or the
laws of descent and distribution.  Any attempt by the Participant or any other
person to cause the RSU or any part of it to be transferred or assigned in any
manner and for any purpose not permitted hereunder or under the Plan shall be
null and void and without effect upon the Company, the Participant or any such
other person.
 
12.          NO RIGHTS AS A SHAREHOLDER
 
The Participant shall have no rights as a shareholder of the Company with
respect to the RSUs unless and until the Shares have been issued and delivered
to Participant upon vesting of the RSUs.  No adjustment shall be made for
dividends or other property, distributions or other rights in respect of any
such Shares, except as otherwise specifically provided for in this Agreement or
the Plan.
 
13.          NO OBLIGATION TO CONTINUE EMPLOYMENT
 
This Agreement is not an agreement of employment.  This Agreement does not
guarantee that the Company will employ the Participant for any specific time
period, nor does it modify in any respect the Company's right to terminate or
modify the Participant's employment or compensation.
 
19

--------------------------------------------------------------------------------

14.         BINDING EFFECT
 
The Agreement shall be binding upon the heirs, executors, administrators,
successors and permitted assignees of the parties hereto.
 
15.          GOVERNING LAW
 
This Agreement and all rights and obligations in it shall be construed in
accordance with the Plan and governed by the laws of the State of New York.  The
parties hereto agree to submit to the personal jurisdiction of courts (state and
federal) sitting in the State of New York for the purpose of resolving any
dispute under this Agreement.
 
16.          PROVISIONS OF THE PLAN
 
This Agreement is subject to all terms, conditions and provisions of the Plan
and to such rules, regulations and interpretations as may be established or made
by the Committee acting within the scope of its authority and responsibility
under the Plan.  Participant acknowledges receipt of a copy of the Plan prior to
execution of this Agreement.  The applicable provisions of the Plan shall govern
in any situation where this Agreement is silent or where the provisions of this
Agreement are contrary to or not reconcilable with such Plan provisions.
 
17.          SEVERABILITY
 
Should any provision of the Agreement be deemed by a court of competent
jurisdiction to be unenforceable, the remaining provisions shall continue to be
in full force and effect.
 
18.          ENTIRE AGREEMENT; AMENDMENT
 
This Agreement constitutes the entire agreement between the parties (whether
written or oral) with respect to the subject matter hereof and may only be
amended by written agreement signed by both parties, by amendment of the Plan or
as provided for in the Plan.
 
19.          COUNTERPARTS
 
This Agreement may be executed in separate counterparts, each of which will be
an original and all of which taken together shall constitute one and the same
agreement.
 
 
 
 
 
 
 
 

 
[Signature Page Follows]
20

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement effective on the
Date of Grant.
 


 
NETWORK-1 TECHNOLOGIES, INC.
 


 
By:                                                                 
      Name:
      Title:
 
 
 
 


PARTICIPANT:




                                                                        
Name Printed:  Corey M. Horowitz




 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
21